Citation Nr: 1815108	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include depression, mental retardation, posttraumatic stress disorder (PTSD), a mood disorder, and schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to November 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Albuquerque, New Mexico, Regional Office (RO). 

In March 2017, the Veteran testified during a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2015) and 38 C.F.R. § 20.900 (c) (2017).

This matter was previously before the Board in May 2017, at which time it was remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the record evidence corroborates his account of in-service stressors which have been medically related to his PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f); West v. Brown, 7 Vet. App. 70 (1994). 

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA also recently amended 38 C.F.R. § 3.304 (f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims. 

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or a psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Analysis

Based on a review of the record, the Board finds that the criteria for service connection for PTSD have been met. See 38 C.F.R. § 3.303. 

First, the evidence shows a current diagnosis of PTSD. See September 2017 PTSD DBQ (diagnosing PTSD pursuant to DSM-5 diagnostic criteria and noting that depression did not warrant a separate diagnosis at this time).  

In addition, the September 2017 PTSD DBQ examiner provided a link between the Veteran's currently diagnosed PTSD and his claimed in-service stressor(s).  This is shown in the examination report's stressor summary, in which it described one of the Veteran's stressors as being related to a fear of hostile military activity - specifically, his fear of being shot by a sniper while serving on the border of South Korea.  The examiner also found that another reported stressor, namely, being ordered to stay behind on a forced march overnight and discovering the body of a Chinese solider, was adequate to support a PTSD diagnosis, although it was not related to a fear of hostile military activity.  

In short, the examiner found the reported stressors to be consistent in the record and adequate to support a diagnosis of PTSD.  Thus, the Veteran's PTSD symptoms have been sufficiently linked to these stressors.  The Board notes that there are no medical opinions of record to the contrary.  

With respect to the Veteran's stressors, the Veteran has consistently reported that he suffered a panic attack when marching on a road after alert sirens went off in October or November of 1961 in/near Camp Casey. See, e.g., June 2010 Stressor Statement; see also March 2017 Board Hearing Testimony.  He reported that he was unable to continue the march and was told by his squad leader to go see a medic.  After being treated by the medic, the Veteran was ordered to stay on the side of the road until he felt better.  He was later picked up by a weapons platoon and taken to an "alert area" where he was again left and told to stay by a Lt. M.  At night, he slept in a fox hole and when daylight broke, he saw that he was sleeping next to a half exposed dead body.  In other statements of record, the Veteran reported that he was always fearful of snipers taking him out while he waited for his company to return. See, e.g., November 2013 Mental Health Treatment Record.  The Board notes that the Veteran has been found to be a consistent and credible historian in this regard. 

Although there is no formal verification of the claimed stressors (e.g., the JSRRC was not able to locate any unit records), the Board finds that they are otherwise corroborated by the competent and credible supporting evidence of record.  In this case, the Veteran's personnel records confirm that he served in South Korea from October 4, 1961, to October 26, 1962; that his principle duty during that time period was a rifleman; that he was attached to an Infantry Battalion; and that he was stationed at Kimpo (or Gimpo) Air Base located along the DMZ.  An October 2004 "buddy statement" from a fellow service member corroborated the Veteran's account of being left on the side of the road in South Korea "looking sick and disoriented." See Statement from S.L.  Another buddy statement from R.G. reflects that the fellow service member found the Veteran on the side of the road during an alert in South Korea and that he was very confused and disoriented.  R.G. stated that the Veteran had been ordered to stay behind by the medic. See April 2004 Statement from R.G.  The Board finds these corroborating "buddy statements" to be competent and credible evidence in support of the Veteran's claimed in-service stressors - i.e., being left alone on the side of the road.  Additionally, given the nature of the activities that the Veteran's Infantry unit was likely engaged in at the time of his service along the DMZ, the Veteran's "alert" accounts are consistent with the conditions and circumstances of his service.  38 U.S.C. § 1154(a). 

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed PTSD is related to stressful incidents that took place in service.  Accordingly affording the Veteran the benefit of the doubt the Board finds that the evidence supports a grant of service connection for PTSD. See 38 C.F.R. §§ 3.102, 3.303, 3.304.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Service connection for PTSD is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


